Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:
Line 4 of claim 20 appears to have a typo and should read, “…to allow the filter door to rotate…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-14 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 31 and 33 recites a first and second slide mount, on which first sliding grooves are formed at both sides thereof. The claim also recites the sliding grooves are coupled to a home appliance. Therefore, it is unclear if applicant is positively reciting the home appliance as the claim seems to require the slide mounts be coupled to a home appliance. For examination purposes the claim is not assumed to positively recite the home appliance because claim 1 is directed to a filter unit and claim 18 is directed to refrigerator, which is the home appliance.
Claim 18, line 35 recites “a home appliance” and line 37 recite, “the home appliance”. It is unclear if applicant is reciting the filter unit is coupled to a separate home appliance other than the refrigerator, to which claim 18 is direct. For examination purposes the claim is assumed to recite, “the refrigerator” in lines 35 and 37.
Claim 19 recites the limitation "the front door" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the filter door”.
Claim 19 recites, “…and a front plate forming a , the lower plate forming a front surface of the front door…” It is unclear what the front plate is forming and the lower plate is recited as forming a front surface of the front door and a lower surface of the filter door. For examination purposes the claim is assumed to recite, “…and a front plate forming a front surface of the filter door…”
Claim 20 recites the limitation "the rear end portion of the first side plate”, “the rear end portion of the second side plate”, “the front part of the filter door” and “the rear end portion thereof".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, "a rear end portion of the first side plate”, “a rear end portion of the second side plate”, “a front part of the filter door” and “a rear end portion thereof".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 2017/0274304 in view of Wei US 2020/0047095, Nuss US 2016/0136547, Tubby et al. US 2006/0254971 and Jenkins et al. US 7,056,435.

Claims 1, 3 and 21, You teaches a filter unit comprising: a filter (40), a filter head (60) which is disposed on one end portion of the filter, and comprising an inlet port which protrudes from one side thereof and an outlet port which protrudes from another side thereof, a filter housing (171) formed with a filter accommodation space in which the filter is accommodated, a filter bracket (70) coupled to the filter housing and comprising an inlet port coupling part to which the inlet port is coupled rotatably and an outlet portion coupling part to which the outlet port is coupled rotatably (fig. 1-26). You does not teach a filter door, the bracket further formed with a filter coupling part, a rotation location regulating projection, the recited parts of the filter housing or sliding mounts.
The use of a filter door coupled to the filter housing to open and close the filter accommodation space is a very well-known structure in the art as demonstrated by Wei (door 1, fig. 5-6) and would have well within the normal capabilities of one of ordinary skill in the art as an aesthetic way to enclose the filter. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Wei further teaches the filter housing comprises a front part and a rear part which is disposed at a location where a lower plate thereof is lower than the front part, wherein the front part is formed with the filter accommodation space, and an opening which extends rearward from the filter accommodation space, a part of the filter is disposed in the opening, the filter door is disposed below the front part to cover the filter accommodation space and the opening and a filter bracket is disposed above the front part and the rear part to cover the rear end portion of the opening and at least some portion of the filter is disposed outside the opening (fig. 1-18, see below). The recitation of the various portions of the filter housing is a recitation of the relative shape and configuration of the housing which is a design and engineering choice that is well within the normal capabilities of one of ordinary skill in the art. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).

    PNG
    media_image1.png
    511
    871
    media_image1.png
    Greyscale


Nuss teaches a filter unit comprising a filter (224), a filter head (202) and a filter bracket (280), the bracket comprising a filter coupling part (316) to which the filter is detachably coupled and formed with an opened one side (fig. 12). It would have been obvious to one of ordinary skill in the art to use the filter coupling part of Nuss because the filter coupling part holds the filter in the installed position and resists rotation of the filter toward the uninstalled position and serves as a visual indication that the filter should be rotated to the uninstalled positioned to remove the filter (paragraph 51-55).
Tubby teaches a filter unit comprising: a filter (20), a filter head (34) comprising inlet and outlet ports and filter bracket (32) coupled to a filter housing and comprising a rotatable coupling between the filter head and the filter bracket and a portion of the filter head comprises a rotation location regulating projection and a coupling part of the filter bracket is formed with a groove which regulates the rotation located of the rotation location regulating projection when the filter is coupled within the filter unit (fig. 23-26 see below). Thus, the recited rotation regulating type connection is a known technique in the art as demonstrated by Tubby as a way to prevent over rotation of the filter within the filter unit during installation and removal. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

    PNG
    media_image2.png
    377
    547
    media_image2.png
    Greyscale

	Wei further teaches the filter housing is coupled to a home appliance (paragraph 1) but does not teach the recited sliding mounts.
	Jenkins teaches a filter unit comprising: a filter (22), a filter head (20), a filter housing (18) formed with a filter accommodation space, a filter door (24), a first and second sliding mount (26), on which first and second sliding grooves are formed at both sides thereof, respectively, and the sliding mounts protrude from the outside of the filter housing (fig. 1-7, col. 2, lines 48-59). The recites sliding mounts are functional equivalents to the mounting structures of Wei and would have been an obvious choice to one of ordinary skill in the art as a way to attach the filter housing to an appliance/refrigerator. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 4, 6-7 and 9-10, You further teaches the inlet and outlet port coupling parts have an open side (fig. 5); the filter head comprises a filter head main body (61) on which the inlet port and outlet port are formed, and a filter head bracket having a ring shaped which coupled the filter head main body to one end of the filter, the inner circumferential surface of the filter head bracket formed with a first spiral projection (forming 633a) and a second spiral projection (forming another 633a) separated from the first spiral projection, and the outer circumferential surface of one end of the filter is formed with a first and second coupling projection (433) which engages with the first and second spiral projections, respectively (fig. 1-26); the first and second coupling projections are coupled to a first and second coupling groove (633b) which is a space between the first spiral projection and the filter head main body within the filter head bracket, respectively (fig. 1-26); and an inlet and outlet tube (301, 302), the filter housing formed with an inlet and outlet tube coupling to which the inlet and outlet tubes are coupled (fig. 24), the inlet and outlet tube coupling parts are formed to have opened insides opposite to each other, the filter housing is formed with a tube anti-separation projection (62) which prevents the inlet and outlet tubes from being separated and sides of the anti-separation projection are located outward from the inside of the inlet and outlet tube coupling parts and the tube anti-separation projection is disposed between the inlet tube coupling part and the outlet tube coupling part and the filter head (fig. 24).
	Claim 11, Wei further teaches a filter housing (1) comprises a support port that protrudes from a portion of corresponding to a rear end of the filter door and supports the rear end of the door when the filter is closed (fig. 1-18).
	Claim 12, Wei further teaches an inside of the filter door with formed with a first fixing projection (fig. 6) and the filter housing is formed with a second fixing projection (fig. 2, 4) where the first and second fixing projections engage via a snap fit connection to hold the door closed on the filter housing (fig. 1-18, paragraph 44). Wei does not teach a slit which provides an elastic force to the second fixing projection. The recited slit is merely a recitation of an alternate type of snap fit type connection between the filter housing and the door which is a well-known type of connection in the art and well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claims 13-14, Wei further teaches an inside of the filter door is formed with a first and third guide projection, and the filter housing is formed with a second and fourth guide projection on which a first and second guide part is formed and the second and fourth guide projections are formed with an inclined surface which guides the first and third guide projection to the first and second guide part, respectively, when the filter door is closed (fig. 2, 4, paragraph 44).
	Claim 17, Wei appears to show the filter housing having a screw hole (fig. 5). Fastening a filter housing to an appliance via a screw hole is a common technique in the art and well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18, You teaches a refrigerator (1) comprising a first and second compartment (14, 15) and a filter unit located on a side upper portion inside the first compartment (fig. 2), the filter unit comprising: a filter (40), a filter head (60) which is disposed on one end portion of the filter, and comprising an inlet port which protrudes from one side thereof and an outlet port which protrudes from another side thereof, a filter housing (171) formed with a filter accommodation space in which the filter is accommodated, a filter bracket (70) coupled to the filter housing and comprising an inlet port coupling part to which the inlet port is coupled rotatably and an outlet portion coupling part to which the outlet port is coupled rotatably (fig. 1-26). You does not teach a filter door, the bracket further formed with a filter coupling part or a rotation location regulating projection.
The use of a filter door coupled to the filter housing to open and close the filter accommodation space is a very well-known structure in the art as demonstrated by Wei (door 1, fig. 5-6) and would have well within the normal capabilities of one of ordinary skill in the art as an aesthetic way to enclose the filter. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Wei further teaches the filter housing comprises a front part and a rear part which is disposed at a location where a lower plate thereof is lower than the front part, wherein the front part is formed with the filter accommodation space, and an opening which extends rearward from the filter accommodation space, a part of the filter is disposed in the opening, the filter door is disposed below the front part to cover the filter accommodation space and the opening and a filter bracket is disposed above the front part and the rear part to cover the rear end portion of the opening (fig. 1-18, see below). The recitation of the various portions of the filter housing is a recitation of the relative shape and configuration of the housing which is a design and engineering choice that is well within the normal capabilities of one of ordinary skill in the art. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).

    PNG
    media_image1.png
    511
    871
    media_image1.png
    Greyscale


Nuss teaches a filter unit comprising a filter (224), a filter head (202) and a filter bracket (280), the bracket comprising a filter coupling part (316) to which the filter is detachably coupled and formed with an opened one side (fig. 12). It would have been obvious to one of ordinary skill in the art to use the filter coupling part of Nuss because the filter coupling part holds the filter in the installed position and resists rotation of the filter toward the uninstalled position and serves as a visual indication that the filter should be rotated to the uninstalled positioned to remove the filter (paragraph 51-55).
Tubby teaches a filter unit comprising: a filter (20), a filter head (34) comprising inlet and outlet ports and filter bracket (32) coupled to a filter housing and comprising a rotatable coupling between the filter head and the filter bracket and a portion of the filter head comprises a rotation location regulating projection and a coupling part of the filter bracket is formed with a groove which regulates the rotation located of the rotation location regulating projection when the filter is coupled within the filter unit (fig. 23-26 see above). Thus, the recited rotation regulating type connection is a known technique in the art as demonstrated by Tubby as a way to prevent over rotation of the filter within the filter unit during installation and removal. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Wei further teaches the filter housing is coupled to a refrigerator (paragraph 1) but does not teach the recited sliding mounts.
	Jenkins teaches a filter unit comprising: a filter (22), a filter head (20), a filter housing (18) formed with a filter accommodation space, a filter door (24), a first and second sliding mount (26), on which first and second sliding grooves are formed at both sides thereof, respectively, and the sliding mounts protrude from the outside of the filter housing (fig. 1-7, col. 2, lines 48-59). The recites sliding mounts are functional equivalents to the mounting structures of Wei and would have been an obvious choice to one of ordinary skill in the art as a way to attach the filter housing to a refrigerator. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 2017/0274304 in view of Wei US 2020/0047095, Nuss US 2016/0136547, Tubby et al. US 2006/0254971 and Jenkins et al. US 7,056,435 as applied to claim 1 above, and further in view of Krause et al. US 8,844,307.

	Claim 8, You in view of Wei, Nuss, Tubby and Jenkins teach the filter unit of claim 1 where the filter bracket is coupled to the filter housing but do not teach bosses or an alignment guider.
	Krause teaches a filter unit comprising a filter housing (492) and a filter bracket (494) wherein an inside of the filter housing is formed with a plurality of first fastening bosses (492e) and a first fastening boss alignment guider (49f) and an inside of the filter bracket is formed with a plurality of second fastening bosses fastened to the plurality of first fastening bosses and a second fastening boss alignment guider coupled to the first fastening boss alignment guider to align the plurality of first fastening bosses and the plurality of second fastening bosses with fastening locations (fig. 5). The use of bosses and alignment guiders is a known technique in the art to attach a bracket and filter housing as demonstrated by Krause. Absent any teaching in You as to how the bracket and housing are connected one of ordinary skill in the art would look to the prior art, such as Krause, for teachings of how to couple these structures. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Krause does not teach the use of screws but rather latches. Screws are merely a recitation of a functional equivalent type of connector and would have been an obvious choice of connector to one of ordinary skill in the art.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 2017/0274304 in view of Wei US 2020/0047095, Nuss US 2016/0136547, Tubby et al. US 2006/0254971 and Jenkins et al. US 7,056,435 as applied to claim 1 above, and further in view of Mercer et al. US 2021/0108853.

	Wei further teaches the filter door comprises comprises a lower plate forming a lower surface of the filter door, a first and second side plate forming side surfaces of the filter door and a front plate forming a front surface of the filter door and rear end portions of the first and second side plates are rotatably coupled to the front part of the filter housing such that the filter door is configured to move downward so as allow the filter door to rotate around a rear end portion thereof (fig. 1-18). Wei appears to suggest the filter door is coupled to the housing so as to be slidable back and forth along a length direction of the filter door (see figures 6 and 7 which show the hinge at one end of the door and the clips to couple the door to the housing and figure 3 where the corresponding clips of the housing are shown) but does not expressly state this is the case. The recited type of hinge connection between a filter housing and filter door is known in the art as demonstrated by Mercer. Mercer teaches a filter unit comprising: a filter (105), a filter head (133), a filter housing (136), a filter door (128) comprising a lower plate forming a lower surface of the filter door, a first and second side plate forming side surfaces of the filter door and a front plate forming a front surface of the filter door, the first and second side plates are coupled to a front part of the filter housing so as to be slidable back and forth along a length direction of the filter door and a rear end portion (147) of the first and second side plates are rotatable coupled to the front part of the filter housing such that the filter door is configured to move forward from the filter housing and then a front part of the filter door moves downward so as to allow the filter door to rotate around a read end portion thereof (fig. 1-13, paragraph 79-84). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778